Citation Nr: 0634001	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-09 888	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from March 1969 to January 
1973.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2003 rating action that denied service 
connection for a pulmonary disability, to include as due to 
asbestos exposure.

In March 2006, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no evidence of any pulmonary disability in 
service.  

3.  Competent and persuasive medical evidence establishes 
that the veteran does not currently have a pulmonary 
disability that is due to exposure to asbestos during his 
military service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary 
disability, to include as due to asbestos exposure, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

March 2003 pre-rating and March 2006 post-rating RO letters 
informed the veteran of the VA's responsibilities to notify 
and assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing a disease 
that began in or was made worse by his military service).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that the VA would make 
reasonable efforts to get.  The March 2006 RO letter 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that these letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting all of 
the VCAA's notice requirements were not furnished to the 
veteran prior to the September 2003 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the veteran has been notified of what was needed to 
substantiate his claim, and afforded opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the post-remand RO notice letter in March 2006 
(which substantially completed the VA's notice requirements 
in this case), the RO gave the veteran further opportunities 
to furnish information and/or evidence pertinent to the claim 
before it readjudicated it on the basis of all the evidence 
of record in July 2006 (as reflected in the Supplemental 
Statement of the Case).

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claim is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the March 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining all 
available service medical and administrative records, as well 
as numerous pertinent post-service VA medical records.  
Although in September 2006 the veteran requested that 
additional VA radiographic evidence pertaining to his chest 
be obtained and considered, the Board finds that the current 
medical evidence consisting of comprehensive VA examination 
and radiographic reports is adequate to equitably adjudicate 
this claim, and that additional radiographic evidence is thus 
not necessary.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  However, in 1988 the 
VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See VA Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  In addition, a recent opinion 
by the VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on inservice asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a pulmonary disability, to 
include as a residual of asbestos exposure, under the 
established administrative protocols.  See Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between the first exposure 
and the development of disease.  M21-1, Part VI, 7.21(b)(2), 
p. 7-IV-3 (January 31, 1997).  An asbestos-related disease 
can develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  Ashford v. Brown,        10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
its claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

In this case, the veteran claims service connection for a 
pulmonary disability that is due to asbestos exposure during 
his naval service, but his service records, including medical 
records, are completely negative for complaints, findings, or 
diagnoses of any pulmonary disability.  The lungs and chest 
were normal on January 1973 separation examination, and all 
chest X-rays in service were negative.  

Other service records document the veteran's service as a 
boiler technician aboard the USS Lexington during his active 
naval service.  The RO in September 2003 indicated that the 
veteran's exposure to asbestos while aboard that ship may be 
conceded.  

Post service, August and November 1993 VA hospital records 
are completely negative for findings or diagnoses of any 
pulmonary disability.  The lungs were normal on examinations 
during both periods of hospitalization, and November 1993 
chest X-rays revealed no active disease therein.  August 1999 
VA medical records show a history of the first diagnosis of 
chronic obstructive pulmonary disease (COPD) in 1997, 24 
years post service, and subsequent VA medical records show 
continuing treatment for COPD through 2004. 

Specific to the asbestos aspect of the claim, the Board 
points out, as noted above, that the veteran's exposure to 
asbestos during service has been conceded.  However, there is 
no competent and probative evidence that he currently has a 
pulmonary disability that is due to asbestos exposure in 
service.
 
While in January 2003 a VA radiologist speculated that mild 
pleural thickening noted in the hemithoraces bilaterally on a 
computerized tomography (CT) scan of the veteran's chest 
could be from prior asbestos exposure, a VA physician in July 
2003 reviewed the results of clinical testing and 
definitively ruled-out without question a diagnosis of 
significant clinical asbestosis, noting that pulmonary 
function tests (PFTs) showed only very mild obstructive 
airway disease, and that there was no evidence of any 
significant parenchymal involvement.  Moreover, he opined 
that, although the presence of mild pleural thickening might 
be caused by asbestos, this did not represent a clinical 
disability.  

Other competent and persuasive evidence that addresses the 
question of whether the veteran currently suffers from a 
pulmonary disability that is related to service, including 
asbestos exposure, includes the May 2006 opinion of a VA 
examiner which squarely militates against the claim for 
service connection.  After a review of the entire claims 
folder, and a review of the veteran's military and medical 
history and current radiographic and clinical examination, 
the diagnosis was COPD with bullous changes consistent with 
emphysema with moderate obstructive changes on PFT, with no 
evidence to support fibrotic changes and restrictive defect 
consistent with a history of asbestos exposure.  The examiner 
opined that there was no current evidence of asbestos-related 
lung or pleural disease, and that, although the etiology of 
the COPD with bullous changes was uncertain, it was less than 
likely that it was related to the veteran's claimed asbestos 
exposure in military service.
 
The Board finds the comprehensive 2006 VA examination report 
to be of great probative value and dispositive of the 
question of service connection, inasmuch as it was based on a 
thorough review of the entire claims folder containing the 
veteran's documented service and post-service medical history 
and current examination of the veteran, and found no evidence 
that he has or ever has had a pulmonary disability that is 
due to asbestos exposure in service.  That medical opinion, 
together with the July 2003 VA physician's report, constitute 
the only persuasive medical opinions on the issue before the 
Board.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board notes that, in arriving at his opinions, the 2006 
VA examiner properly considered the factors contained in DVB 
Circular 21-88-8 and M21-1.  Moreover, the Board is satisfied 
that the RO has complied with its claim-development 
procedures, and considered whether military records 
demonstrated evidence of asbestos exposure during service; 
developed whether there was pre-service and/or post-service 
occupational or other asbestos exposure; and determined 
whether there is a relationship between alleged asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the veteran may well 
believe that his current pulmonary disability is due to 
asbestos exposure during military service, the competent 
medical evidence does not support such contention.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
own assertions in this regard have no probative value.

In view of the competent and persuasive medical evidence 
indicating that the veteran does not currently suffer from a 
pulmonary disability that is due to his military service, 
including exposure to asbestos therein, the Board finds that 
the claim for service connection must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a pulmonary disability, to include as 
due to asbestos exposure, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


